Citation Nr: 1003297	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

2.  Whether there was clear and unmistakable error (CUE) in a 
February 2008 rating decision which denied the Veteran's 
claim for entitlement to service connection for left 
ventricular hypertrophy (claimed as heart disease).

3.  Whether there was CUE in a February 2008 rating decision 
which denied the Veteran's claim for entitlement to service 
connection for hypertension, as secondary to his service-
connected diabetes mellitus (type II).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the Veteran's 
December 2006 claim for entitlement to TDIU.

Additionally, this matter includes two claims for CUE, dated 
January 2010, which arise out of a February 2008 rating 
decision issued by the VA RO in St. Petersburg, Florida.  In 
that rating, the RO denied the Veteran's claims for 
entitlement to service connection for left ventricular 
hypertrophy (claimed as heart disease), and for entitlement 
to service connection for hypertension, as secondary to his 
service-connected diabetes mellitus (type II).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

CUE

In January 2010, the Veteran's representative contended that 
there was CUE in the February 2008 rating decision that 
denied the Veteran's claims for entitlement to service 
connection for left ventricular hypertrophy (claimed as heart 
disease), and for entitlement to service connection for 
hypertension, as secondary to his service-connected diabetes 
mellitus (type II).  Specifically, the Veteran's 
representative alleged that a February 2008 VA examiner's 
report was inadequate because it did not name the medical 
literature which does not support a causal relationship 
between diabetes mellitus (DM) type II and either 
hypertension (HTN) or left ventricular hypertrophy (LVH).  
The issue of whether there was CUE with respect to either 
issue in the February 2008 rating decision has not been 
addressed by the RO in the first instance, and, consequently, 
the Board may not presently adjudicate the matter.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the RO, 
the Board must consider whether the Veteran has been 
prejudiced thereby).  Moreover, the issue of CUE is 
"inextricably intertwined" with the issue of entitlement to 
TDIU.  That is, if CUE is found in the February 2008 rating 
decision, the matter of whether to grant TDIU may be 
affected.  Therefore, these issues must be remanded to the 
RO.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).

TDIU

Additional development is needed prior to further 
consideration of the Veteran's claim for entitlement to TDIU.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).

Entitlement to TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. § 4.16(a).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities:  
diabetes mellitus (type II), rated as 40 percent disabling; 
tinnitus, rated as 10 percent disabling; peripheral 
neuropathy of the right upper extremities, associated with 
diabetes mellitus (type II), rated as 10 percent disabling; 
peripheral neuropathy of the left upper extremities, 
associated with diabetes mellitus (type II), rated as 10 
percent disabling; peripheral neuropathy of the left lower 
extremities, associated with diabetes mellitus (type II), 
rated as 10 percent disabling; and peripheral neuropathy of 
the right lower extremities, associated with diabetes 
mellitus (type II), rated as 10 percent disabling.  His 
combined service-connected disability rating is currently 70 
percent.  See 38 C.F.R. §§ 4.25 (combined ratings table), 
4.26 (bilateral factor).  Thus, he satisfies the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) 
for a TDIU.

On remand, the AOJ should provide the Veteran with an 
examination to determine whether he is unable to secure and 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. §§ 3.159(c)(4), 
4.16(a).  The Board requests that the examiner distinguish, 
if possible, the impact of the Veteran's service-connected 
disabilities on his capacity to secure and follow a 
substantially gainful occupation from the impact of any non-
service-connected disabilities.  Specifically, if the 
examiner finds that the Veteran is unable to secure and 
follow a substantially gainful occupation, the VA examiner 
should determine whether this resulted from the Veteran's 
service-connected disabilities (i.e., diabetes mellitus, type 
II; tinnitus; and peripheral neuropathy of the right and left 
upper and lower extremities), or whether it resulted from the 
Veteran's non-service-connected disabilities, including the 
spine injuries and organic brain syndrome which, according to 
his Social Security Administration (SSA) records, resulted 
from his 1982 motor vehicle accident.

Presently, the most recent treatment records contained in the 
claims file are dated February 2009.  On remand, the Agency 
of Original Jurisdiction (AOJ) should ask the Veteran to 
identify any health care providers who have treated him for 
his service-connected disabilities, and attempt to obtain 
relevant treatment records from February 2009 to the present.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issues 
of whether there was CUE in a February 
2008 rating decision which denied the 
Veteran's claims for entitlement to 
service connection for left ventricular 
hypertrophy (claimed as heart disease) and 
for hypertension, as secondary to his 
service-connected diabetes mellitus (type 
II).

2.  If any CUE claim is denied, the AOJ 
should provide the Veteran with notice of 
his appellate rights.  Upon receipt of a 
timely notice of disagreement, if any, the 
AOJ should furnish the Veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the Veteran 
files a timely substantive appeal 
concerning the CUE issue(s), the AOJ 
should certify the issue(s) for appellate 
review.  

3.  Ask the Veteran to identify all health 
care providers that have treated him for 
his service-connected disabilities, and 
attempt to obtain records from each health 
care provider he identifies that might 
have available records, if not already in 
the claims file.  In particular, obtain 
the records, if any, from February 2009 to 
the present.  If the records are 
unavailable and future attempts to 
retrieve the records are futile, please 
have the health care provider so indicate.

4.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination, by an appropriate specialist, 
to determine the nature, extent and 
severity of the Veteran's service-
connected disabilities.  The purpose of 
the examination is to determine whether 
the service-connected disabilities caused 
the Veteran's unemployability.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by the Veteran's service-
connected disabilities.

If the examiner finds that the Veteran is 
unable to secure and follow a 
substantially gainful occupation, the VA 
examiner should determine whether this 
resulted from the Veteran's service-
connected disabilities (i.e., diabetes 
mellitus, type II; tinnitus; and 
peripheral neuropathy of the right and 
left upper and lower extremities), or 
whether it resulted from the Veteran's 
non-service-connected disabilities, 
including the spine injuries and organic 
brain syndrome which, according to his 
Social Security Administration (SSA) 
records, resulted from his 1982 motor 
vehicle accident.

The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
folder was reviewed.  Following a review 
of the Veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence and findings 
regarding the Veteran's service-connected 
disabilities.  The examiner should 
indicate whether the Veteran is 
unemployable due to his service-connected 
disabilities.

The examiner should clearly state the 
rationale(s) for any opinion(s) expressed.  
If the requested opinion cannot be given, 
the examiner should state the reason(s) 
why.

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the AOJ should 
adjudicate the issue of entitlement to 
TDIU.   All applicable laws and 
regulations and evidence received since 
the May 2009 supplemental statement of the 
case (SSOC) should be considered.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
summarize the pertinent evidence and fully 
cite the applicable legal provisions.  The 
Veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


